 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                   ) CASE NO.: 2:11-cr-00240-SVW
                                                 )
12          Plaintiff                            ) AMENDED JUDGMENT AND
                                                 ) COMMITMENT ORDER
13          vs.                                  )
                                                 )
14   Luis Soriano Galeana                        )
                                                 )
15          Defendant.                           )
                                                 )
16
17          WHEREAS, on June 4, 2021, came the attorney for the government, Charles E. Fowler, Jr.,
18   and the defendant appeared via Zoom with appointed counsel, Jennifer J. Uyeda, DFPD. Also
19   appearing is U.S. Probation Officer, Kristopher Choi. All appearances, including the court, are
20   made via Zoom.
21          IT IS ADJUDGED, upon the findings of the Court, supervised release is revoked, vacated,
22   and set aside. The defendant is committed to the custody of the Bureau of Prisons for a period of
23   TWELVE (12) MONTHS and ONE (1) DAY, with no supervision to follow.
24          The Court grants the government’s motion to dismiss the fourth allegation.
25
26   ///
27   ///
28   ///
 1          IT IS ORDERED that the Clerk deliver a copy of this judgment modifying supervised release
 2   to the U.S. Marshal and the U.S. Probation Office, or other qualified officer.
 3
 4   DATE: June 30, 2021
                                                                STEPHEN V. WILSON
 5                                                              UNITED STATES DISTRICT JUDGE
 6
 7   DATE: June 30, 2021
                                                                KIRY K. GRAY, CLERK OF COURT
 8
 9                                                         by
                                                                Paul M. Cruz, Deputy Clerk
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    -2-
